Dear Mr. Doughty:
The Franklin Parish Police Jury would like to use its funds to make improvements to the private driveways of those senior citizens in the parish who do not have the means to make their driveways more accessible to ambulances and the vehicles of nurses and other home-health care professionals.  You question if parish funds may be used to do so.
In short, it is our opinion that the parish may use public funds to improve the driveways.  Although the Louisiana Constitution prohibits the donation of public funds, public funds may be used for programs of social welfare for the aid and support of the needy.1 Such a program, however, must include objective criteria to determine who is truly needy.2 The Franklin Parish Police Jury must provide for objective criteria to determine who of its senior citizens needs such assistance. A person's income and age are such objective criteria.
Again, it is our opinion that the Franklin Parish Police Jury may use its funds to make improvements on the private driveways of its senior citizens who are determined, objectively, to be needy.
If you have any questions or comments, please do not hesitate to contact our office.  With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ______________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 7, Section 14B of the Louisiana Constitution
2 Attorney General Opinion Number 02-0368 and 02-0100.